Beady, J (dissenting).
I do not discover points on the part of the defendants, or any of them. The controversy seems to be between the referee and the purchaser, the plaintiff. The section of th°e Code considered is very, broad and leaves, perhaps, little room -for doubt, but its application must depend upon the decree. The deed should follow that, and the referee should not be required to determine whose interest was sold. If the decree is general so should be the deed, and if any other rule be adopted it should rest upon the decree, which should be required to state the interest in detail. The decree not being before us, I assume the order made was right.